UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 06-4927



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


RANDOLPH BARTON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cr-01180-HFF-2)


Submitted:    August 27, 2007             Decided:     September 5, 2007


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melissa J. Kimbrough, KIMBROUGH & LONGSHORE, Columbia, South
Carolina, for Appellant. Regan A. Pendleton, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randolph Barton pled guilty pursuant to a written plea

agreement to one count of conspiracy to possess with intent to

distribute and to distribute methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2000).                 Barton was sentenced

by the district court to 125 months’ imprisonment.                        Finding no

error, we affirm.

           On appeal, counsel filed a brief pursuant to Anders v.

California,    386      U.S.   738    (1967),        asserting    there     were     no

meritorious    grounds     for      appeal,    but    questioning        whether   the

district   court     erred     in    its    application      of    the    Sentencing

Guidelines.    Barton was notified of his right to file a pro se

supplemental brief, but did not do so, and the Government elected

not to file a responsive brief.

           When reviewing the district court’s application of the

Sentencing Guidelines, we review findings of fact for clear error

and questions of law de novo.              United States v. Green, 436 F.3d

449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                   Section

2D1.1(b)(6)(B)     of    the     Sentencing     Guidelines        provides    for    a

three-level increase if the offense involved the manufacture of

methamphetamine and created a significant risk of harm to the

environment.       In   determining        whether     a   significant      risk    was

created, a court should consider: (1) the quantity of any chemical,

hazardous, or toxic substances, and the manner in which such


                                       - 2 -
substances were stored; (2) the manner in which the substances were

disposed, and the likelihood of release into the environment; (3)

the   duration    of    the   offense;     and   (4)   the    location     of   the

laboratory.      U.S. Sentencing Guidelines Manual § 2D1.1, comment.

(n.20(A)); see United States v. Houchins, 364 F.3d 182, 187-90 (4th

Cir. 2004), vacated on other grounds, 543 U.S. 1104 (2005).

           Barton contends that the district court erred in its

application of § 2D1.1(b)(6)(B).           He asserts that the Government’s

witness failed to identify a specific harm or environmental injury

stemming from the production of methamphetamine.               Moreover, Barton

argues   that     the    chemicals     and    compounds      used    to   produce

methamphetamine are not individually unlawful to possess, use,

dispose of, and store.

           However, as alleged in the indictment, the conspiracy to

manufacture methamphetamine spanned more than two years. Testimony

at the sentencing hearing established that numerous chemicals and

other materials were found at Barton’s residence. They were stored

in regular household garbage bags and placed in an open horse

trailer, which was described as having an “ether ammonia smell

emitting from it.”      The trailer was located in a residential area,

and was emptied twice a year at a public landfill.                   Neither the

method of storage nor the manner of disposal was proper. Moreover,

a   hazardous    material     team   was   required    to    clean   up   Barton’s




                                      - 3 -
property.    Thus, under these circumstances, we conclude that the

district court properly applied the environmental risk enhancement.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move   this   court   for   leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                                 AFFIRMED




                                   - 4 -